Case: 14-11599   Date Filed: 12/08/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-11599
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 4:12-cv-00138-WTM-GRS



LOOKIN GOOD PROPERTIES LLC,
BARBARA KRINSKY,

                                            Plaintiffs - Appellants,

versus

JOHNSON & JOHNSON INCORPORATED, et al.,

                                            Defendants,

ASCOT CORPORATE NAMES LIMITED,
as Underwriter at Lloyd’s London,
subscribing to Policy ASC1000121,

                                        Defendant - Appellee.
                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Georgia
                    ________________________

                           (December 8, 2014)
                 Case: 14-11599       Date Filed: 12/08/2014        Page: 2 of 4


Before JORDAN, JILL PRYOR, and COX, Circuit Judges.

PER CURIAM:

       This case arises out of an insurance dispute between Plaintiffs, Barbara

Krinsky and Lookin Good Properties, LLC, and, Defendant Ascot Corporate

Names Limited (“Ascot”).1            The insurance policy covers a commercial rental

property owned by the Plaintiffs. The policy limits liability to $354,114. On May

20, 2011, the property was damaged by a fire. Plaintiffs made a claim, and Ascot

paid Plaintiffs (and their mortgage holder, Wells Fargo) the full amount of the

policy limit (less the applicable deductible). On November 12, 2011, a second fire

damaged the property. Plaintiffs made a second claim, which Ascot denied.

       Plaintiffs brought suit in state court for breach of contract and for bad faith

under O.C.G.A. § 33-4-6, and the action was removed to the Southern District of

Georgia.2 Plaintiffs contended that the limit of liability was “per occurrence,”

while Ascot contended that the limit of liability was a “policy limit.”




1
  Plaintiffs originally brought suit against Johnson & Johnson Incorporated (“Johnson &
Johnson”). After learning that Johnson & Johnson was only the underwriter of the policy, and
that Ascot was the insurer, Plaintiffs filed a motion asking the district court to join Ascot to the
action. The district court granted the motion, and then granted summary judgment in favor of
Johnson & Johnson. Plaintiffs do not challenge in this appeal the grant of summary judgment in
favor of Johnson & Johnson.
2
  On appeal, we raised issues of jurisdictional deficiencies in the pleadings. After briefing on the
matter, we find that record evidence establishes complete diversity under 28 U.S.C. § 1332, and,
therefore, no amendment is necessary. (Notice of Removal, Doc. 1 at 1; Am. Notice of Removal,
Doc. 69 at 1–3).
                                                 2
                Case: 14-11599        Date Filed: 12/08/2014       Page: 3 of 4


       Ascot moved for summary judgment. The parties then engaged in extensive

briefing. During the course of this briefing, the Plaintiffs repeatedly failed to

comply with local rules and other procedural requirements of the district court.

The Plaintiffs’ oversights resulted in the court striking a number of Plaintiffs’

filings, including the Statement of Material Facts. The district court then ruled on

the record before it, found that the limit of liability was a policy limit (and not a

per occurrence limit) under Georgia law, and granted summary judgment for

Ascot.

       On appeal, the Plaintiffs raise a number of arguments, which boil down to

one contention. Plaintiffs contend that the district court abused its discretion in

finding their filings procedurally deficient and in ruling on Ascot’s motion for

summary judgment without considering all of their filings.3 We review a district

court’s application of local rules for abuse of discretion, giving “great deference to

a district court’s interpretation of its local rules.” Reese v. Herbert, 527 F.3d 1253,

1267 n.22 (11th Cir. 2008) (quotations omitted).

       We have reviewed the district court’s opinion and find no abuse of

discretion in finding the Plaintiffs’ filings procedurally deficient, and, furthermore,


3
  Despite Plaintiffs’ contention, the district court did not enter a default judgment against them,
nor did it grant summary judgment premised on Plaintiffs’ failure to respond. The district court,
rather, did an independent review of the record to confirm that each fact asserted by Ascot was
supported by record evidence. (Order Granting Summ. J., Doc. 70 at 15) (“The Court has
reviewed the evidentiary record supporting Defendant’s statement of facts and finds it has met its
burden.”).
                                                3
                Case: 14-11599        Date Filed: 12/08/2014      Page: 4 of 4


the meaning of an insurance policy is a question of law, and Plaintiffs fail to

articulate how the district court misapplied the law, or what facts in their Statement

of Material Facts would have altered the outcome of Ascot’s summary judgment

motion.4 Thus, Plaintiffs fail to articulate how the district court’s decision affected

their substantial rights. See FED. R. CIV. P. 61. For the foregoing reasons, we

affirm.

       AFFIRMED.




4
  Plaintiffs make a number of contentions for the first time in their reply brief, which we do not
consider. See Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1322 (11th Cir. 2001) (“[S]ince
[Plaintiff] did not raise this issue until her supplemental reply brief, we deem it abandoned, and
the district court's grant of summary judgment on this claim is consequently affirmed.”).
                                                4